                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     CITY OF BIRMINGHAM RELIEF AND                      Case No. 18-cv-02107-BLF
                                         RETIREMENT SYSTEM,
                                   8
                                                        Plaintiff,                          ORDER GRANTING NOMINAL
                                   9                                                        DEFENDANT NETFLIX’S
                                                 v.                                         ADMINISTRATIVE MOTION TO
                                  10                                                        KEEP UNDER SEAL PORTIONS OF
                                         REED HASTINGS, et al.,                             THE ORDER GRANTING MOTION TO
                                  11                                                        DISMISS WITH LEAVE TO
                                                        Defendants.                         AMEND; DIRECTING DEFENDANT
                                  12                                                        TO PUBLICLY FILE DOCUMENT
Northern District of California
 United States District Court




                                  13                                                        [Re: ECF 48]
                                  14

                                  15          On February 13, 2019, the Court issued under seal its Order Granting Motion to Dismiss

                                  16   with Leave to Amend. ECF 46. The Court directed the parties to confer and submit proposed

                                  17   redactions to the Order. ECF 47. Nominal Defendant Netflix moves to seal certain financial

                                  18   projections included in the order that the Court has previously allowed to be filed under seal,

                                  19   which Plaintiff does not oppose. See Mot. at 2–3, ECF 48; Eggleton Decl. ¶ 3, ECF 48-1.

                                  20          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  21   and documents, including judicial records and documents.’” Kamakana v. City & Cnty. of

                                  22   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  23   U.S. 589, 597 & n.7 (1978)). Consequently, access to motions and their attachments that are

                                  24   “more than tangentially related to the merits of a case” may be sealed only upon a showing of

                                  25   “compelling reasons” for sealing. Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092,

                                  26   1101-02 (9th Cir. 2016). Filings that are only tangentially related to the merits may be sealed

                                  27   upon a lesser showing of “good cause.” Id. at 1097. In addition, sealing motions filed in this

                                  28   district must be “narrowly tailored to seek sealing only of sealable material.” Civil L.R. 79-5(b).
                                   1   A party moving to seal a document in whole or in part must file a declaration establishing that the

                                   2   identified material is “sealable.” Civ. L.R. 79-5(d)(1)(A). “Reference to a stipulation or

                                   3   protective order that allows a party to designate certain documents as confidential is not sufficient

                                   4   to establish that a document, or portions thereof, are sealable.” Id.

                                   5          Netflix argues that the figures reflecting its projected global streaming revenues are

                                   6   sensitive, confidential financial information, the disclosure of which would cause competitive and

                                   7   business harm to Netflix because a competitor might use it to, for example, gain insight into

                                   8   Netflix’s margins, commercial strategies, and internal operating procedures. See Yurechko Decl.

                                   9   ¶ 4, ECF 48-3. This Court has previously allowed these same figures to be filed under seal. See

                                  10   ECF 20; ECF 40. The Court agrees with Netflix, as it has previously held, that release of this

                                  11   confidential business information could harm Netflix. As such, compelling reasons exist to keep

                                  12   these figures under seal. Moreover, the proposed redactions are narrowly tailored to exclude only
Northern District of California
 United States District Court




                                  13   sealable material as required by Civil L.R. 79-5(b).

                                  14          Netflix’s motion to seal the monetary figures at page 4, lines 5–7 and page 12, lines 5–7 of

                                  15   the Court’s Order Granting Motion to Dismiss with Leave to Amend is GRANTED. Netflix is

                                  16   ORDERED to publicly file the redacted version of the Order (ECF 48-2) on the docket on or

                                  17   before March 8, 2019.

                                  18
                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: March 4, 2019

                                  22                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
